     Case 2:20-cv-00176-RFB-EJY Document 11 Filed 05/15/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Robert A. Riether Esq.
 2   Nevada Bar No. 12076
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7967; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for Greenpoint Mortgage
 7   Funding Trust Mortgage Pass-Through Certificates, Series 2007-AR1
 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10   U.S. BANK NATIONAL ASSOCIATION, AS Case No.: 2:20-cv-00176-RFB-EJY
     TRUSTEE FOR GREENPOINT MORTGAGE
11   FUNDING TRUST MORTGAGE PASS- STIPULATION AND ORDER TO
     THROUGH CERTIFICATES, SERIES 2007-
12   AR1,                               STAY CASE PENDING APPEAL
13                  Plaintiff,
14          vs.
15   STEWART             TITLE          GUARANTY
     COMPANY,
16
                     Defendant.
17
18          COMES NOW Plaintiff U.S. Bank National Association, as Trustee for Greenpoint
19
     Mortgage Funding Trust Mortgage Pass-Through Certificates, Series 2007-AR1 (hereinafter
20
     “U.S. Bank”), and Defendant Stewart Title Guaranty Company (“Stewart”) (collectively, the
21
22   “Parties”), by and through their counsel of record, and hereby agree and stipulate as follows:

23          WHEREAS, there are now currently pending in the United States District Court for the
24   District of Nevada more than three dozen actions between national banks, on the one hand, and
25
     their title insurers, on the other hand (the “Actions”);
26
27
28



                                                  Page 1 of 3
     Case 2:20-cv-00176-RFB-EJY Document 11 Filed 05/15/20 Page 2 of 3



            WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
 1
 2   national bank contends, and the title insurer disputes, that a title insurance claim involving an

 3   HOA assessment lien and subsequent sale was covered by a policy of title insurance;
 4
            WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
 5
     loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
 6
 7   Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5

 8   Endorsement (the “Form Policy”);
 9          WHEREAS, each of the Actions implicates common questions of interpretation of the
10
     Form Policy;
11
            WHEREAS, the national bank in one of these actions has now appealed a judgment of
12
13   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National

14   Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
15   WGC) (the “Wells Fargo II Appeal”);
16
            WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in
17
     the Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
18
19   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition

20   of the other Actions, including the instant action;
21
            WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
22
     action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
23
     not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
24
25   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on

26   the Wells Fargo II Appeal might affect the disposition of this case);
27
28



                                                  Page 2 of 3
     Case 2:20-cv-00176-RFB-EJY Document 11 Filed 05/15/20 Page 3 of 3



            NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
 1
 2   stipulate and agree as follows:

 3          1. The instant action shall immediately be STAYED, pending the disposition of the
 4
                Wells Fargo II Appeal.
 5
            2. Each of the Parties shall be excused from responding to any now-outstanding
 6
 7              discovery requests propounded by the other until after the stay is lifted.

 8          3. Any now-pending deadlines to file responses to, or replies in support of, any
 9              outstanding motions are hereby VACATED.
10
            4. By entering into this stipulation, neither of the Parties is waiving its right to
11
            subsequently move the Court for an order lifting the stay in this action.
12
13   DATED this 13th day of May, 2020.                DATED this 13th day of May, 2020.

14   WRIGHT, FINLAY & ZAK, LLP                        MAURICE WOOD
15   /s/ Lindsay D. Robbins                           /s/ Elizabeth E. Aronson
16   Lindsay D. Robbins, Esq.                         Aaron R. Maurice, Esq.
     Nevada Bar No. 13474                             Nevada Bar No. 6412
17   7785 W. Sahara Ave., Suite 200                   Brittany Wood, Esq.
     Las Vegas, NV 89117                              Nevada Bar No. 7562
18                                                    Elizabeth E. Aronson, Esq.
     Attorney for Plaintiff U.S. Bank National
19   Association, as Trustee for Greenpoint           Nevada Bar No. 14472
     Mortgage Funding Trust Mortgage Pass-            9525 Hillwood Drive, Suite 140
20   Through Certificates, Series 2007-AR1            Las Vegas, NV 89134
                                                      Attorneys for Defendant, Stewart Title
21
                                                      Guaranty Company
22
     IT IS SO ORDERED.
23
          Dated this _____ day of _____________, 2020.
24    ________________________________
      RICHARD F. BOULWARE, II
25
      UNITED STATES DISTRICT JUDGE
26                                                 ________________________________________
      DATED this 15th day of May, 2020.
27                                                 UNITED STATES MAGISTRATE JUDGE

28



                                                 Page 3 of 3
